Citation Nr: 1036459	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-10 003	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to additional accrued benefits.


REPRESENTATION

Appellant represented by:	Patricia M. Dunn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1959 to March 1962.  
He died in December 2001.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a June 2002 RO determination that granted the 
appellant accrued benefits, and a July 2002 rating action that 
denied service connection for the cause of the veteran's death.  
The appellant appealed the denial of service connection, as well 
as the amount of the accrued benefits granted, requesting an 
additional amount.

In August 2005, the appellant testified at a hearing before a 
decision review officer at the RO.

By decision of December 2006, the Board denied service connection 
for the cause of the veteran's death, as well as additional 
accrued benefits.  The appellant appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  By November 
2009 Memorandum Decision, the Court vacated that part of the 
December 2006 Board decision that denied service connection for 
the cause of the veteran's death, and reversed that part of the 
Board's decision that denied additional accrued benefits, and 
remanded both matters to the Board for readjudication consistent 
with the Memorandum Decision. 

The appeal is REMANDED to the RO.  The VA will notify the 
appellant if further action is required.


REMAND

In a May 2004 statement, the appellant requested a Board 
videoconference hearing, as well as a hearing before a decision 
review officer at the RO.  A RO hearing was held in August 2005, 
a transcript of which is of record.  By letter of June 2006, the 
RO notified the appellant of a Board videoconference hearing that 
had been scheduled for her for a date in July.  By letter 
subsequently in June 2006, the appellant requested that the Board 
videoconference hearing be rescheduled for another date.  By 
letter of July 2006, the RO notified the appellant of a Board 
videoconference hearing that had been scheduled for her for a 
date in August. However, there is no indication in the claims 
folder that the Board videoconference hearing was held, or that 
the appellant failed to report for the hearing or withdrew her 
hearing request.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests one and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
the RO schedules Board videoconference hearings, a remand of this 
matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:
 
The RO should schedule, at the earliest 
available opportunity, a Board 
videoconference hearing for the appellant 
and any witnesses.  The RO should notify 
the appellant and her attorney of the date 
and time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2009).  After the 
hearing, the claims folder should be 
returned to the Board in accordance with 
current appellate procedure.
 
The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

